Citation Nr: 1237022	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  11-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served with the Philippine Scouts from August 1946 to April 1947.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In her March 2011 substantive appeal, the appellant requested a video-conference hearing before the Board.  In a subsequent letter sent to the appellant in August 2012, the RO informed the appellant of a Board hearing scheduled in September 2012.  She failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702 (2011).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed July 2005 rating decision denied service connection for the cause of the Veteran's death.

2.  Evidence received since the July 2005 rating decision, which denied service connection for the cause of the Veteran's death, is cumulative or redundant of evidence previously considered and by itself or when considered with previous evidence does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim.

3.  Service department records verified that the Veteran served with the Philippine Scouts from August 1946 to April 1947.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied service connection for the cause of the Veteran's death became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received since the July 2005 rating decision is not new and material, and the claim for service connection for cause of the Veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria of basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In July 2005, the RO denied service connection for cause of the Veteran's death.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Importantly, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the context of the other evidence of record and make new factual determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Most recently, the Court of Appeals for Veterans Claims (Court) has held that in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, (2010).  Thus, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Notwithstanding the RO's decision to deny reopening the claim for service connection for cause of the Veteran's death, the Board has jurisdictional responsibility to determine whether it is proper to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim.  Only if the Board determines that new and material evidence sufficient to reopen the claims has been received, will the Board proceed to address the merits.  Otherwise, the analysis ends with a decision to not reopen the claim.

The RO denied service connection for the Veteran's cause of death in a July 2005 rating decision because the evidence failed to show that his renal failure secondary to pulmonary edema had its onset during or within one year of separation from service or that his cause of death was in any way related to service.

Parenthetically, the Board notes that at the time of the Veteran's death, service connection had not been established for any disability.

At the time of the July 2005 rating decision, the claims folder included the Veteran's certificate of death and treatment reports from San Juan Bautista Hospital immediately prior to his death.  Since the July 2005 final disallowance, the appellant submitted additional treatment records from San Juan Bautista Hospital (most of which was already of record when her claim was previously denied, and they are not considered to be new) and a written statement from Dr. "E.M.," a physician at San Juan Bautista Hospital, who indicated that another possible cause of death was acute coronary syndrome.  

In short, since the appellant's claim was denied, little new evidence has been submitted.  Importantly, no medical evidence was submitted after July 2005 that might link the Veteran's death to his military service.  Indeed, the only new evidence that was not previously of record were handwritten treatment notes and an electrocardiogram (EKG) from December 10, 2004, a day prior to the Veteran's death, and the statement from Dr. E.M., who simply stated that acute coronary syndrome was a "possible" cause of death.

In this regard, Dr. E.M.'s statement that acute coronary syndrome was a possible contributory factor of the Veteran's death is clearly cumulative or previously received evidence and does not in any way assist in the substantiation of the appellant's claim.  First, coronary complications were previously considered as other possible causes of the Veteran's death by the RO in July 2005, at which time the evidence included a medical certificate that set forth diagnoses of pulmonary edema secondary to renal failure and rule out myocardial infarction.  Moreover, given the fact that the Veteran was not service connected for any disability at the time of his death, such evidence does not link any coronary disorder or other disability associated with the Veteran's death and his period of active service.  

The Board is aware that the Court has held that the language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a claim; and that the phrase "raises a reasonable possibility of substantiating the claim" was intended to enable rather than preclude reopening, explaining that new and material evidence is not required as to each previously unproven element of a claim.  See Shade, supra.

Here, however, the evidence of record would not trigger any duty to assist.  Simply stated, the new evidence, including the additional treatment reports and Dr. E.M.'s statement, does not raise a reasonable possibility of substantiating her claim.  Instead, these documents, when considered with the evidence of record at the time of the July 2005 final disallowance, are found to be cumulative of that evidence and continue to merely suggest another cause of the Veteran's death, acute coronary syndrome, without any additional evidence linking this or other disability to service.  Indeed, the new evidence does not show that any cause of the Veteran's death had its onset during or within one year of separation from service or that his cause of death was in any way related to service.

As such, while the additional December 10, 2004, treatment records and Dr. E.M.'s statement are new in that they were not previously of record, they are not considered to be material in that they do not raise a reasonable possibility of substantiating the appellant's appeal.  Accordingly, the appellant's claim is not reopened.


Nonservice-connected Death Pension

The law authorizes the payment of nonservice-connected disability pension to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

The Secretary shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2011).

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  See 38 C.F.R. § 3.40(b), (c), and (d) (emphasis added).

Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces of the Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice- connected disability pension.  See 38 U.S.C.A. § 107 (West 2002).

Service department records reflect that the Veteran served with the Philippine Scouts from August 1946 to April 1947.  Findings by a United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds that there is no competent evidence to contradict the service department's determination with respect to the Veteran's service.  Therefore, the Board must find that he did not have qualifying service for the purposes of nonservice-connected death pension benefits.

As a result, the appellant's request for death pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

Specific to requests to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the notice letter provided to the appellant in December 2008, prior to the unfavorable RO decision issued January 2010, included the criteria for reopening a previously denied claim, the criteria for establishing a DIC and cause of death claim, and the reasons why her DIC and cause of death claims were previously denied.  The December 2008 letter also informed the appellant of her and VA's respective responsibilities in obtaining such evidence and information.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, while the December 2008 letter provided notice of the elements of new and material evidence and the reasons for the prior denial, it did not inform the appellant whether the Veteran had any service-connected disabilities at the time of his death.  However, in a February 2011 report of contact, the RO notified the appellant of the information required in Hupp.  Specifically, the RO informed the appellant, that "[d]uring the veteran's lifetime, service connection was not considered for pulmonary edema due to renal failure, the cause of the veteran's death."  Indeed, the appellant demonstrated actual knowledge, indicating that she "understood and stated that she [had] no additional evidence to submit."  In addition, a second Hupp letter did advise appellant in May 2011 that "[d]uring the Veteran's lifetime, service-connection was not considered for pulmonary edema secondary to renal failure," and that this was followed by a supplemental statement of the case in April 2012.  As such, any error on the first element of Hupp notice is considered harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, given the denial of the claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of entitlement to nonservice-connected death pension benefits, as discussed above, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

While a medical opinion of record was not provided with regard to the appellant's previously denied claim, VA is not required to obtain an examination or obtain a medical opinion because VA has determined that new and material evidence has not been received and the claim has not been reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an opinion is not necessary.

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.










ORDER

New and material evidence having not been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, the appellant's claim is not reopened, and the appeal is denied.

Entitlement to nonservice-connected death pension benefits is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


